Citation Nr: 0608645	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

This matter was previously before the Board in December 2004, 
at which time it remanded the claim for the completion of 
additional development.  The Board is satisfied that all 
action requested on remand is now complete, such that it may 
proceed with a decision on the matter herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The veteran has a 60 percent VA disability compensation 
rating for low back strain with ligamentum flavum hypertrophy 
and/or convergence stenosis at L5-S1; he has no other 
service-connected disabilities.

3.  The veteran's service-connected disability does not 
prevent him from securing and following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the assignment of a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) are not met.    
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, May 2002 and 
January 2005 letters to the veteran from the RO (and the 
Appeals Management Center (AMC) on its behalf) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disability (TDIU), and of the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence the veteran was expected to provide; 
and 
(4) requesting the veteran to provide any information or 
evidence in his possession that pertained to his claim.  The 
May 2002 letter provided information as to the first three 
VCAA notice elements, while the January 2005 letter addressed 
those elements, but also addressed the fourth VCAA notice 
element.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as required.  However, in a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As noted, the last of these letters was 
issued to the veteran in January 2005.  Thereafter, he was 
afforded an opportunity to respond, and the AMC subsequently 
reviewed the claim (again on the RO's behalf) and issued a 
supplemental statement of the case to the veteran in July 
2005.  Under these circumstances, the Board finds that these 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In addition, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U. S. Vet. App. March 3, 2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The aforementioned Dingess/Hartman analysis appears to extend 
to claims for TDIU.  In the pending appeal, as noted earlier, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to substantiate his 
claim, as well as notice of the type of evidence necessary to 
establish the desired disability rating (TDIU).  The RO, 
however, did not provide the veteran with notice of the type 
of evidence necessary to establish an effective date for any 
award of TDIU.  Despite the inadequate notice provided to the 
veteran on this latter element, however, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision in this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a question that was not addressed by the agency of original 
jurisdiction, it must consider whether the veteran has been 
prejudiced thereby).  In this regard, because the Board 
concludes below that the preponderance of the evidence is 
against the claim for TDIU, any question as to the effective 
date to be assigned for an award of TDIU is accordingly 
rendered moot.  

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this regard, the Board observes that the veteran's service 
medical records are associated with the claims file, as are 
all pertinent VA and private medical records identified 
and/or provided by the veteran.  As well, the veteran was 
provided with VA examinations in support of his claim, as 
conducted in July 2002 and January 2005.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  

At this time, the veteran and his representative have not 
made the Board aware of any additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review. 

Applicable Law

TDIU ratings may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided that at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 
4.16(a) (2005). 

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. 
§ 4.19 (2005).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his case outside of the 
norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 
38 C.F.R. §§ 4.1, 4.15 (2005).  The sole fact that a veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 
supra, at 363; 38 C.F.R. § 4.16(a).  The fact that a veteran 
is unemployed is generally insufficient to demonstrate that 
he is "unemployable" within the meaning of pertinent VA 
laws and regulations.  Instead, a longitudinal review of all 
the evidence is necessary in order to obtain a full 
understanding of the case.  See Schafrath v. Derwinski, 1Vet. 
App. 589 (1991).

In a precedent opinion, VA's Office of General Counsel 
(General Counsel) concluded that controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the same 
circumstances.  Thus, the criteria include a subjective 
standard.  The General Counsel also determined that 
unemployability is synonymous with the inability to secure 
and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91.

Analysis of the Claim

The veteran is currently service-connected at 60 percent for 
low back strain with ligamentum flavum hypertrophy and/or 
convergence stenosis at L5-S1.    Accordingly, at this 60 
percent rating, the veteran's service-connected disability 
does render him eligible for TDIU under the percentage 
requirements contemplated by VA regulation.  See 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  The Board further observes that the 
medical evidence of record mentions other nonservice-
connected mental and physical problems that may contribute to 
the veteran's overall inability to obtain and maintain 
substantially gainful employment, but as his 60 percent 
rating for a low back disability meets the percentage 
requirements for TDIU, the Board will focus upon whether the 
pertinent evidence establishes that this disability, on its 
own, renders him unemployable.  See 38 C.F.R. § 4.16(a).

The evidence available for review in this case includes the 
veteran's service medical records, VA outpatient treatment 
and examination reports dated from approximately May 1978 to 
January 2005, private medical reports dated from 
approximately March 1989 to June 1997, and statements, 
testimony, and argument provided by the veteran and/or his 
representative in support of the claim (and in support of 
prior claims for increased ratings for his low back 
disability).  In reaching its decision herein, the Board has 
carefully reviewed, considered, and weighed the probative 
value of all of the evidence now contained in the record.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, it is not required 
to discuss each and every piece of evidence in a case.  The 
relevant evidence, including that submitted by the veteran, 
however, will be addressed and/or summarized where 
appropriate.  

The veteran's service medical records indicate that he was 
involved in a rollover motor vehicle accident that resulted 
in a diagnosis of lumbosacral strain, for which he was on 
limited duty and received intermittent treatment until 
service discharge.  

The veteran's VA and private medical treatment reports of 
record for the period after his discharge from service 
establish a pattern of gradually worsening low back 
disability, for which (as noted) he is now in receipt of VA 
compensation at a high percentage.  These treatment records, 
however, contain no recorded opinion from a medical 
professional as to the veteran's ability to obtain and 
maintain substantially gainful employment given his level of 
disability and occupational background.  

The claims file does contain, to some degree, a record of the 
veteran's self-reported work history.  For a July 1980 VA 
examination, he indicated that after his service discharge in 
November 1977, he worked as a packer at a meat packing 
company from January 1978 to April 1978, and then as a pot 
tender at a metals company from October 1978 to February 
1980.  In connection with his current TDIU claim, he reported 
employment as a laborer with a temporary worker services 
company from 1989 to 1992, and then as a laborer at a pallet 
company from 1992 to December 1994, when he had to stop 
working because of back pain that presented especially when 
he attempted to lift  the pallets.  Also on his March 2001 
TDIU claim form, the veteran stated that he completed high 
school.  Information contained in a September 2001 VA 
clinical evaluation report also indicated that: he completed 
three more years of technical training after high school; his 
usual occupation was that of an iron worker; he had a valid 
driver's license; and he had an automobile available for use 
in employment.  Moreover, this report stated that the veteran 
considered treatment for employment problems to be 'not at 
all' important.  The veteran additionally acknowledged on his 
March 2001 TDIU claim form that he had not attempted to seek 
out employment since he became too disabled to work because 
of his back disability (reportedly in December 1994).    

The veteran avers that currently, he cannot work at all, 
given the severity of his service-connected low back 
symptomatology.  To that end, he was afforded a VA 
examination in July 2002 to assess those symptoms, and that 
examiner observed that the veteran had moderate diffuse 
tenderness over the lumbar area with some limitation of 
motion on clinical evaluation, and diagnosed multiple-level 
degenerative disc disease of the lumbar spine with several 
bulging disks.  Again, however, this examiner did not review 
the claims file or opine as to whether the veteran was unable 
to work because of this disability.  Accordingly, in January 
2005, the veteran underwent another VA examination.  After 
clinical evaluation and review of the record, that physician 
observed that the veteran is currently under no definitive 
treatment, but that he wears a brace on a full-time basis and 
also uses a cane, and additionally describes a pattern of 
constant lower back pain.  The examiner also noted the 
veteran's secondary and post-secondary educational history, 
as well as his possession of a valid driver's license and 
available automobile for employment, and additionally 
acknowledged his work history.  He stated that the veteran 
apparently does have significant pain in his lower back, 
which is aggravated by bending, stooping, lifting, and 
prolonged standing or sitting.  He then opined that the 
condition does not appear to be totally disabling, in that 
despite the fact that the veteran cannot return to work in 
heavy labor or the ironworker's trade, he is capable of 
gainful employment at a relatively sedentary type position, 
provided that he would be allowed to get up and move about 
periodically.  The examiner then emphasized that he certainly 
would not consider the veteran to be totally disabled, and 
indicated that the veteran could be gainfully employed if he 
found the right job.  

The focus of this claim is whether the veteran's service-
connected low back disability, determined by VA to be 60 
percent disabling since April 1995 (and therefore satisfying 
the benchmark schedular requirements for consideration of 
entitlement to TDIU as delineated at 38 C.F.R. § 4.16(a)), 
truly renders him unable to secure and follow any 
substantially gainful employment.  To that end, the Board 
notes that the evidence of record shows that the veteran 
completed his secondary education and received three years of 
post-secondary technical education.  In addition, review of 
the recent medical reports of record does not seem to 
indicate that the veteran requires regular treatment for his 
low back disability (so as to possibly interfere with his 
ability to obtain or maintain employment), other than the 
regular use of medication.  Most importantly, however, an 
uncontradicted medical opinion rendered for this claim - as 
noted in the January 2005 VA examination report - in no 
uncertain terms indicates that the veteran is currently 
employable, albeit it in a sedentary position.  The Board 
observes that this opinion is well-supported by a documented 
and detailed review of the veteran's pertinent history in all 
relevant areas, as well as by an apparently thorough clinical 
evaluation.  

Accordingly, in light of the aforementioned uncontradicted 
medical opinion, which  indicates that the veteran is 
currently capable of obtaining and maintaining gainful 
employment despite his service-connected low back disability 
rated at 60 percent, as well as with full consideration of 
the remaining pertinent evidence of record, the Board finds 
that it must deny the claim for TDIU.  See 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  In reaching this decision, the Board 
recognizes that the veteran has undoubtedly experienced 
impairment in his ability to perform substantially gainful 
employment due to his service-connected disability.  The 
Board notes that the percentage ratings in VA's Schedule for 
Rating Disabilities (Rating Schedule), however, represent 
"as far as can be practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations."  See 38 C.F.R. § 4.1.  The Board accordingly 
believes, that in light of the recent medical examination and 
treatment reports of record, the percentage evaluation 
assigned to the veteran's service-connected low back 
disability under the Rating Schedule accurately reflects the 
level of overall impairment to his earning capacity as a 
result of that disability.  A total rating for compensation 
based on individual employability (TDIU), therefore, is not 
warranted in this case.   

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim for 
TDIU, and so it must be denied.  See also 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


